 
EXHIBIT 10.11
Employment Agreement


This Employment Agreement (the “Agreement”) will be effective as of January 1,
2010 (the “Effective Date”) by and between Accelerize New Media, Inc., a
Delaware corporation with headquarters at 12121 Wilshire Blvd. Suite 322, Los
Angeles, CA 90025 (the “Company”), and Daniel Minton, an individual (“Employee
or “You”).  Company and Employee may hereinafter be collectively referred to as
the (“Parties”), each a (“Party”).
 
 
1.  Term. The Company shall employ you subject to the terms and conditions of
this letter through the earlier of January 1, 2013 or such date as this
Agreement shall terminate or expire as provided herein (the “Term”);
provided that you shall have the option to renew for an additional 2 year term
by giving written notice to the Company of your intention to do so 60 days
before the expiration of the Term. If this option is exercised the word “Term”
shall include such additional 2 year period. You and the Company may also elect
to continue your employment after expiration of the Term or the renewal period
on such terms and conditions of employment as are mutually agreed upon; provided
further that Section 8 of this Agreement shall continue in full force and effect
during any period in which you are employed by the Company, including without
limitation, any period of employment following the Term and shall survive the
termination of your employment.
 
2.  Duties. You shall be employed in the position of Head of Financial Portals
of the Company. You shall (a) be responsible, subject to the board of directors
of the Company (the “Board”) of the Company, for participating in the management
and direction of the Company, (b) perform all duties incident to such offices
and (c) perform such other tasks, consistent with your position with the
Company, as may from time to time be assigned to you by the Board of the
Company. You shall devote substantially all of your business time, labor, skill,
and best ability to the performance of your duties hereunder in a manner which
will faithfully and diligently further the business and interests of the
Company. During the term of your employment, you shall not directly or
indirectly pursue any other business activity which unreasonably interferes with
the performance of your duties and responsibilities hereunder; provided,
however, that you may serve on civic or other charitable boards or committees
and manage personal investments, so long as such activities do not interfere in
any material respect with the performance of your duties and responsibilities
hereunder.
 
3.  Compensation.
 
Base Salary. During the Term you shall receive an annual base salary (the
“Annual Base Salary”) of One Hundred Thousand Dollars ($100,000) for your
position as Head of Financial Portals of the Company. The Annual Base Salary
shall be payable in accordance with the Company’s payroll practices as in effect
from time to time, subject to applicable withholding and other taxes. If
Accelerize New Media Inc. does not make monthly salary payment during the term
of employment (salary) will accrue without interest.
 
4.  Additional Benefits.
 
(a)  Business Expenses. The Company shall reimburse you for reasonable and
properly documented business expenses incurred by you in connection with your
employment by the Company, including but not limited to your monthly cell phone
charges for business related calls and emails in accordance with Company policy.


(b)  Benefit Plans and Programs. During the Term, the Company will pay your
health insurance premiums.  


(c)  Stock Option Plan. You shall, to the extent you are otherwise eligible, be
entitled to participate in the Company’s stock option plan; provided that any
grant of options shall be subject to vesting and other terms and conditions as
may be determined by the Board of Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

-2-
 
5.  Illness or Disability. If, because of your illness or other disability for a
continuous period of more than 45 days, you are unable to render the services
required by the Company as provided herein, the Company may end the Term and the
Company may terminate your employment hereunder, by written notice. Upon such
termination, if any, you shall not be entitled to any further payments of any
nature, except for payment of (a) any earned but unpaid Annual Base Salary and
(b) unreimbursed business expenses (collectively, “Payable Amounts”). All
Payable Amounts shall become due and payable on the date of such termination.
 
6.  Death. In the event of your death, the Term shall end and the obligation of
the Company to make any payments whatsoever under this Agreement shall cease,
except that your executors, administrators, or other legal representatives,
shall be entitled to receive any Payable Amounts.
 
7.  Termination of Employment.
 
(a)  Termination Without Cause. During the Term, this Agreement and your
employment may be terminated by either party without Cause by giving thirty (30)
days’ prior written notice of such termination to the other party; provided,
however, that the Company may terminate your employment without any payment
obligation immediately after you have given written notice that you intend to
terminate this Agreement. In the event that the Company terminates your
employment without Cause during the Term, the Company shall, subject to your
execution and delivery of a general release in favor of the Company and its
affiliates, and your compliance with the terms of this Agreement, pay to you a
severance payment of the greater of the remaining payments due on the term of
this Agreement or an Annual Base Salary otherwise payable through one (1) year
from the date of termination, payable in accordance with the Company’s normal
payroll practices (or, at your option, in one lump sum payment, discounted to
present value using a 5% discount rate), and notwithstanding anything to the
contrary, you will be entitled to such payments only if you have complied in
full with the terms of this Agreement following your termination (e.g., your
Non-Competition, Non-Solicitation, Confidentiality, and Return of Property
obligations, etc.). In addition, (i) you shall be entitled to receive all
Payable Amounts (which shall become due and payable on the date of termination)
and (ii) all of your unvested options issued under the Company’s Stock Option
Plan, bonuses and other compensation shall vest on the date of termination.


(b)  Termination with Cause. During the Term, this Agreement and your employment
may be terminated by the Company with Cause. The Company shall have no liability
for any further payments to you (including, without limitation, Annual Base
Salary or benefits) upon your termination for Cause, provided that you shall be
entitled to receive all Payable Amounts (which shall become due and payable on
the date of termination). “Cause” shall mean your:
 

 
(i)
failure or refusal to perform, or any misconduct in the performance of, any
material portion of your obligations, duties and responsibilities under this
Agreement, which (A) is incapable of cure or (B) has not been cured or remedied
as promptly as is reasonably possible (and in any event within forty-five (45)
days) after written notice from the Company to you specifying in reasonable
detail the nature of such failure, refusal or misconduct; or

 

 
(ii)
material breach of this Agreement which (A) is incapable of cure, or (B) has not
been cured or remedied promptly (and in any event within forty-five (45) days)
after written notice from the Company to you specifying in reasonable detail the
nature of such breach; or

 

 
(iii)
act or acts of dishonesty in connection with your employment; or




 
(iv)
commission of a felony or other crime which materially and adversely affects the
Company or its business or reputation.

 
 
 

--------------------------------------------------------------------------------

-3-
 
8.  Restrictions. You acknowledge that the business in which the Company is
engaged is highly competitive, and that you are a key executive of the Company.
You further acknowledge that as a result of your senior position with the
Company, you have acquired and will acquire extensive confidential information
and knowledge of the business of the Company, and will develop relationships
with, and/or knowledge of, customers, clients, employees, sales agents,
middlemen and suppliers of the Company and its subsidiaries and affiliates. In
light of the foregoing, you agree as follows:
 
(a)  Non-Solicitation. While you are employed by the Company and for a period of
eighteen (18) months thereafter, you agree that you will not, either directly or
indirectly, (i) attempt to recruit, solicit or take away any employee or
consultant of Company; make known to any person, firm or corporation the names
or addresses of, or any information pertaining to any employee or consultant of
Company or (ii) attempt to call on, solicit or take away any customer or
collaborating partner of Company or any prospective customer or collaborating
partner whose identity as such was learned by you during your employment with
the Company.


(b)  Non-Competition. While you are employed by the Company and for and for a
period of twelve (12) months thereafter, (i) you will not directly or indirectly
be interested in, as an owner, partner, member or shareholder of any entity,
which engages in activities related to debt reduction, financial website portals
or any other activity that is specific to the business of the Company and its
affiliates from time to time (“Proscribed Activity”) provided, however, that you
and members of your family may acquire (or hold) solely for investment purposes
up to 5% of the outstanding equity interests in any publicly-traded company; and
(ii) you will not, directly or indirectly as an employee, officer, director,
partner, joint venturer, consultant or otherwise engage in any Proscribed
Activity or participate, consult with, render services to or permit your name to
be used or any other manner or capacity engage in any business or enterprise
which engages in Proscribed Activity.


(c)  No Recruiting. While you are employed by the Company and for a period of
eighteen (18) months thereafter, you will not, directly or indirectly, on your
own behalf or as an owner, partner, officer, director, employee or consultant of
any entity, hire or offer to hire any person who is or was an employee or
contractor or collaborating partner of the Company during your employment with
the Company.


(d)  Confidentiality.


(i)  You agree at all times during your employment with the Company and
thereafter to hold in strictest confidence, and not to use, except for the
benefit of the Company and within the scope of your employment, or to disclose
(except as required by law) to any person or entity, any Confidential
Information of the Company. You understand that “Confidential Information” means
(i) any and all information, in whatever form, whether reduced to writing,
maintained on any form of electronic media, or maintained in mind or memory,
received by you or generated by you on behalf of the Company at any time before
or after the date of this Agreement relating to the current or prospective
business, research and development activities, products, technology, strategy,
organization and/or finances of the Company, or of third parties (including
affiliates, vendors, suppliers and customers) with which the Company has a
business relationship and (ii) any other information, in whatever form,
designated by the Company as confidential, in either of cases (i) or (ii),
above, whether disclosed to, or obtained by, you prior or subsequent to the date
of execution of this Agreement. Confidential Information shall include without
limitation customer lists, database information, samples, demonstration models
or materials and other embodiments of products or prospective products, software
and other technology, projections, existing and proposed projects or
experiments, processes and methodologies and trade secrets and all Developments,
as defined below, but excluding (A) information that the Company deliberately
and voluntarily makes publicly available and (B) information disclosed by you to
comply with a court, or other lawful compulsory, order compelling you to do so,
provided you give the Company prompt notice of the receipt of such order and
disclosure is limited only to disclosure necessary for such purpose. You
specifically acknowledge that the Confidential Information derives independent
economic value from not being readily known to, or ascertainable by proper means
by, others; that the Company has expended considerable sums and efforts to
develop such Confidential Information; reasonable efforts have been made by the
Company to maintain the secrecy of such information; that such information is
the sole property of the Company or its affiliates, vendors, suppliers, or
customers and that any retention, use or disclosure of such Confidential
Information by you during the Term (except in the course of performing your
duties under this Agreement) or any time after termination thereof for any
reason, shall constitute a violation of this Agreement and the misappropriation
of the trade secrets and Confidential Information of the Company or its
affiliates, vendors, suppliers, or customers.


 
 

--------------------------------------------------------------------------------

-4-
 
(ii)  You recognize that the Company has received and in the future will receive
Confidential Information of and from other companies subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. You agree to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person or entity or to use it except as necessary in performing your duties
under this Agreement.


(iii)  You agree that all Confidential Information, in any form, shall be and
remain the sole and exclusive property of the Company and that immediately upon
the termination of your employment, or at any other time that the Company may
request, you shall deliver all Confidential Information in your control to the
Company or, if instructed to do so by the Company, you will delete or destroy
all Confidential Information in your control.


(e)  Assignment of Work Product.
 
(i)  If at any time during your employment with the Company, you have or shall
(either alone or with others, and whether before or after the date of this
Agreement) make, conceive, create, discover, invent or reduce to practice any
invention, design, development, improvement, process, software program, work of
authorship, or technique, in whole or in part, or which results from any work
which you may do for or at the request of the Company, whether or not conceived
by you while on holiday, on vacation, or off the premises of the Company,
including such of the foregoing items conceived during the course of employment
which are developed or perfected after your termination date, whether or not
patentable or registrable under copyright or similar statutes (herein called
“Developments”) that (a) relates to the business of the Company or any of the
products or services being developed, manufactured or sold by the Company, or
(b) results directly or indirectly from tasks assigned to you by the Company or
(c) results from the use of premises or property (whether tangible or
intangible) owned, leased or contracted for by the Company, such Developments
and all rights and interests therein and all records relating to such
Developments shall be the sole and absolute property of the Company. You shall
promptly disclose to the Company each such Development and you shall deliver to
the Company all records relating to each such Development. You hereby assign any
rights (including, but not limited to, any rights under patent law and copyright
law or other similar laws) you may have or acquire in the Developments to the
Company, without further compensation. Where applicable, all Developments which
are copyrightable works shall be works made for hire. To the extent any such
work of authorship may not be deemed to be a work made for hire, you agree to,
and do hereby, irrevocably, perpetually and unconditionally transfer and assign
to the Company all right, title, and interest including copyright in and to such
work without further compensation.


(ii)  You will, during your employment with the Company and at any time
thereafter, at the request and cost of the Company, promptly sign all such
assignments, applications and other documents, and take such other actions, as
the Company and its duly authorized agents may reasonably require: (A) to
evidence the Company’s ownership of any Development and to apply for, obtain,
register and vest in the name of the Company, or renew, patents, copyrights,
trademarks or other similar protection for any Development in any country
throughout the world and (B) to initiate or defend any judicial, administrative
or other proceedings in respect of such patents, copyrights, trademarks or other
similar rights.


(iii)  In the event the Company is unable, after reasonable effort, to secure
your signature for such purposes for any reason whatsoever, you hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as your agents and attorneys-in-fact, to act for and in your name,
behalf and stead, to execute and file any such assignments, applications or
other documents and to do all other lawfully permitted acts to further the
obtaining and protection of such patents, copyright or trademark registrations
or other rights with the same legal force and effect as if executed by you.


(iv)  You represent and warrant that (A) you do not have any pre-existing
inventions that relate to the business of the Company and all inventions that
you have made and own the intellectual property rights to as of the Effective
Date that relate to the business of the Company shall be considered Developments
and are subject to the terms of Section 8(d) and (B) all Developments that you
have developed or with respect to which you have been associated while employed
by the Company are the sole property of the Company and that there are no other
claims or ownership rights in such property with respect to any other party.


 
 

--------------------------------------------------------------------------------

-5-
 
(f)  Return of Property. Upon the termination of the your employment or at any
other time upon written request by the Company, you shall promptly deliver to
the Company all records, files, memoranda, designs, data, reports, drawings,
plans, computer programs, software and other documents (and all copies or
reproductions for such materials in your possession or control) belonging to the
Company, including, without limitation, and Developments and/or Confidential
Information and anything relating thereto.


(g)  For the purposes of this Section 8, “Company” shall mean the Company and
its subsidiaries and controlled affiliates.


9.           General.


(a)  Cooperation. During the Term and thereafter, you agree to fully cooperate
with the Company or its counsel in connection with any matter, investigation,
proceeding or litigation regarding any matter in which you were involved during
your employment with the Company or to which you had knowledge based on your
employment with the Company.


(b)  Notices. Any notice or any other communication required or permitted to be
given hereunder shall be in writing and shall be sufficiently given (i) when
delivered by personal delivery; or (ii) two days after sending by registered
mail, postage prepaid, return receipt requested, to the party entitled thereto
at the address stated below.



 
(A)
To Company:
12121 Wilshire Blvd.
Suite 322
Los Angeles, CA 90025
Attn: Damon Stein

 


 
(B)
To Daniel Minton
758 Cedar St.
Whitefish, MT 59937

 

(c)  No Conflict. you represent that your performance of all of the terms of
this Agreement does not and will not conflict with or breach any agreement you
have with any other party.


(d)  Waivers. Any waiver by the Company of any provision of this Agreement shall
not operate or be construed as a waiver of this Agreement or of any subsequent
breach of such provision or any other provision.


(e)  Survival of Terms. Your obligations under Sections 8 and 10 of this
Agreement shall survive the termination of this Agreement for any reason
whatsoever regardless of the manner of such termination and shall be binding
upon your heirs, executors, administrators and legal representatives.


(f)  Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by the Company’s successors or assigns. The Company shall have the
right to assign this Agreement.


(g)  Scope of Restrictions. You agree that the unenforceability of any one
clause of this Agreement shall in no way impair the enforceability of any of the
other clauses. If any of the provisions of this Agreement shall for any reason
be held to be excessively broad as to scope, activity, subject or otherwise, the
parties hereto agree that such provisions shall be construed by the appropriate
judicial body by limiting or reducing them, so as to be enforceable to the
maximum extent legally permissible.


 
 

--------------------------------------------------------------------------------

-6-
 
(h)  Remedies. You agree that a any breach or threatened breach of Section 8 of
this agreement would result in irreparable harm to the Company; therefore, in
addition to its other remedies at law or in equity, the Company shall be
entitled to injunctive or other equitable relief in order to enforce or prevent
any violations of the provisions of Section 8, without the posting of any bond.


(i)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its conflict
of law provisions.


(j)  Dispute Resolution


(i)  Hierarchy of Dispute Resolution Procedures. Any dispute, controversy, or
claim, whether based on contract, tort, statute, fraud, misrepresentations, or
any other legal theory between the Company, on the one hand, and you, on the
other hand (a “Dispute”), that arises out of or relates to this Agreement or any
obligations or related services to be provided under this Agreement, shall be
resolved in accordance with the procedures described in this Section 9(j). In
the case of a Dispute, the parties shall establish an internal hierarchy to
facilitate resolution of any Dispute as set forth below:
 
(A)  Upon written request of the Company or you , the Company shall appoint one
designated representative and you shall either represent yourself or appoint one
designated representative whose task it shall be to meet for the purpose of
endeavoring to resolve such Dispute. Before any initial meeting, the designated
representative shall provide to each party written notice of any Dispute, which
notice shall include a detailed description of the claim or dispute sufficient
to allow a full analysis and complete response. Each party shall exercise good
faith in providing its response to any claim or dispute, in advance of the first
meeting between designated representatives. The designated representatives shall
meet as often as the parties reasonably deem necessary to discuss the Dispute in
an effort to resolve the Dispute without the necessity of any further
proceeding.
 
(B)  The Company and you shall negotiate in good faith in an attempt to resolve
the Dispute for a period of not greater than sixty (60) days after notice of the
Dispute is received by the parties.
 
(ii)  Arbitration
 
(A)  If the parties are unable to resolve any Dispute as contemplated by Section
9(j)(i), such Dispute, excluding any matter relating to questions of
arbitrability and any action for injunctive relief or specific performance,
shall be submitted to arbitration.
 
(B)  Any arbitration hereunder shall be conducted as a self administered
arbitration in accordance with and subject to the Federal Arbitration Act (9
U.S.C. § 1 et seq., the “Arbitration Act”) to the exclusion of any state
arbitration laws, and to the extent not inconsistent with the Arbitration Act,
in accordance with the commercial arbitration rules of the American Arbitration
Association, as then in effect (the “Arbitration Rules”). The arbitration shall
occur in New York, NY.
 
(C)  The arbitration panel shall consist of one (1) arbitrator, chosen by mutual
agreement of the parties. The arbitrator shall be a lawyer, judge or mediator
experienced in the resolution of commercial disputes. The relevant parties shall
cooperate to select the arbitrator promptly after service of a document
initiating arbitration.
 
(D)  The award of an arbitrator shall be final and binding upon the parties to
such arbitration proceeding, with only such rights of appeal or review as are
available under the Arbitration Act.
 
(E)  Except for the matters specifically addressed in the Arbitration Rules or
hereafter in this Section 9(j)(ii) the procedural rules for the conduct of an
arbitration under this Section 9(j)(ii) shall be established by the arbitrator
consistent with the parties' intent that any arbitration hereunder is to be
conducted in a streamlined and expedited manner, with limited discovery, and as
economically as practicable. In addition, the following shall apply:
 
 
 

--------------------------------------------------------------------------------

-7-
 
(1)  All costs and fees of counsel and expert witnesses shall be borne by the
party incurring the same; and
 
(2)  The costs of the arbitrator shall be divided equally among the parties to
any arbitration proceeding.
 
(k)  Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the Company and you with respect to the subject matter hereof
(except with respect to the NSO), and supersedes all prior discussions,
promises, negotiations and agreements (whether written or oral). The parties
agree that the NSO Agreement governs the terms of the NSO and if any provision
of this Agreement conflict with the terms of the NSO Agreement, the terms of the
NSO Agreement shall govern. This Agreement may be amended or modified only by a
written agreement executed by the Company and you.


(l)  Tax Withholding. The Company may withhold from any amounts payable under
this Agreement or otherwise all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

-8-
 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.
 
EMPLOYEE:
 

/s/  Daniel Minton  
Daniel Minton
      ACCELERIZE NEW MEDIA, INC.       By: /s/ Brian Ross   Brian Ross   Title:
Chief Executive Officer  

 